UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4910



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY IVAN TERRY,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-299)


Submitted:   March 8, 2004                 Decided:   March 24, 2004


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Ivan Terry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary Ivan Terry seeks to appeal the district court’s oral

order denying him leave to petition to modify the terms of his

supervised release.        The district court denied the motion during

the course of Terry’s supervised release revocation proceedings,

which remain ongoing.        This court may exercise jurisdiction only

over   final    orders,     28    U.S.C.      §    1291     (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000).                      The

order Terry seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                    Accordingly, we

dismiss the appeal for lack of jurisdiction.                     In light of our

dismissal,     we   also   deny   as   moot       Terry’s    motion   to    stay   the

proceedings in the district court pending the outcome of this

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                       - 2 -